Citation Nr: 0725954	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  03-33 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for aphakia, bilateral 
intraocular lens implant, with residuals of retinal 
detachment of the right eye, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to October 
1996.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Los Angeles, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a videoconference hearing at the RO 
before a Member of the Board in December 2004.  

The case was remanded by the Board in April 2006.  


FINDINGS OF FACT

1.	The veteran has bilateral aphakia with intraocular lens 
implant.  

2.	Corrected visual acuity is 20/20 in each eye; concentric 
contraction is shown to average 38 degrees in the right eye 
and 42 degrees in the left eye.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
aphakia, bilateral intraocular lens implant, with residuals 
of retinal detachment of the right eye, have not been met.  
38 U.S.C.A. § 1155 (West 2006); 38 C.F.R. § 4.84a, Code 6029 
(2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in April 2001, April 2002, and April 
2006, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in (his/her) possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In the April 2006 letter noted above, the veteran was 
provided all of the necessary notifications.  In May 2006, 
the veteran submitted additional evidence.  

The veteran seeks an increased evaluation for his service-
connected bilateral eye disorder.  It is noted that service 
connection was established by rating decision in 1998, with 
the current 30 percent awarded at that time.  In a November 
2000 decision of the Board, service connection was 
established for retinal detachment of the right eye.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

For bilateral aphakia, a 30 percent evaluation is warranted.  
This rating is the minimal rating that is to be applied to 
unilateral or bilateral involvement and is not to be combined 
with any other rating for impaired vision.  When only one eye 
is aphakic, the eye having poorer corrected visual acuity 
will be rated on the basis of its acuity without correction.  
When both eyes are aphakic, both will be rated on corrected 
vision.  The corrected vision of one or both aphakic eyes 
will be taken one step worse than the ascertained value, 
however, not better than 20/70.  Combined ratings for 
disabilities of the same eye should not exceed the amount for 
total loss of vision of that eye unless there is an 
enucleation or a serious cosmetic defect added to the total 
loss of vision.  38 C.F.R. § 4.84a, code 6029.  

Detachment of the retina is to be rated from 10 percent to 
100 percent for impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology, with a minimal rating of 10 percent.  Loss of 
visual field, with concentric contraction between 45 degrees, 
but not 30 degrees, a 10 percent evaluation is warranted for 
unilateral involvement or 30 percent for bilateral 
involvement.  With contraction to 30 degrees, but not 15 
degrees, a rating of 50 percent is warranted.  
38 C.F.R. § 4.84a, code 6080.  

The veteran currently carries the minimal rating for 
bilateral aphakia of 30 percent disabling.  While he may be 
awarded a higher evaluation for decreased visual acuity or 
visual field loss, this may not be combined with the 30 
percent rating, but would take the place thereof.  Therefore, 
the evaluation may only be increased if it is shown that the 
veteran qualifies for a higher rating on the basis of 
impairment of central visual acuity or loss of visual field 
alone.  The Board has reviewed all of the evidence of record, 
including VA examinations dated in May 2001 and September 
2006 and private outpatient treatment evaluations dated from 
April 1997 to September 2004.  The veteran's corrected visual 
acuity is shown to consistently be 20/20 in each eye.  The 
veteran was given visual field testing during the 
examinations given in May 2001 and September 2006.  This 
showed concentric contraction in the right eye averaging 36 
degrees and almost 50 degrees in the left eye on testing 
performed in May 2001.  In September 2006, the concentric 
contraction was shown to average 38 degrees in the right eye 
and 42 degrees in the left eye.  This corresponds to a 10 
percent evaluation if unilateral involvement is considered, 
or 30 percent if the involvement is considered to be 
bilateral.  

The testimony given by the veteran regarding his disability 
before the undersigned has been taken into consideration, but 
the assignment of this disability rating is similar to that 
as for hearing impairment and is derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after visual field testing.  See 
Lendenmann  v. Principi, 3 Vet. App. 345 (1992).  Thus, an 
evaluation in excess of 30 percent is not warranted and the 
veteran's claim must be denied.  


ORDER

A rating in excess of 30 percent for aphakia, bilateral 
intraocular lens implant, with residuals of retinal 
detachment of the right eye is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


